Exhibit 10.1

 

Execution Copy

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

AMONG

ABRAXAS PETROLEUM CORPORATION

ABRAXAS GENERAL PARTNER, LLC,

ABRAXAS ENERGY PARTNERS, L.P.,

ABRAXAS ENERGY INVESTMENTS, LLC

AND

ABRAXAS OPERATING, LLC

May 25, 2007

 

 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of May 25,
2007, is entered into by and among Abraxas Petroleum Corporation, a Nevada
corporation (“APC”), Abraxas General Partner, LLC, a Delaware limited liability
company (the “General Partner”), Abraxas Energy Partners, L.P., a Delaware
limited partnership (the “Partnership”), Abraxas Energy Investments, LLC, a
Texas limited liability company (“Investments”), and Abraxas Operating, LLC, a
Texas limited liability company (the “Operating LLC”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.” Capitalized terms used herein shall have the meanings assigned
to such terms in Section 1.1.

RECITALS

A.           APC, Investments and the General Partner have caused the
Partnership to be formed pursuant to the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”) for the purpose of engaging in any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware LP Act;

B.           In order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

1.

APC formed the General Partner under the terms of the Delaware Limited Liability
Company Act (the “Delaware LLC Act”), and contributed an aggregate of $20 to the
General Partner in exchange for all of the membership interests of the General
Partner.

 

2.

APC formed Investments under the terms of the Texas Business Organizations Code
(the “TBOC”), and contributed an aggregate of $980 to Investments in exchange
for all of the membership interests of Investments.

 

3.

APC formed Operating LLC under the terms of the TBOC and contributed an
aggregate of $1,000 to Operating LLC in exchange for all of the membership
interests of Operating LLC (the “Operating LLC Interests”).

 

4.

The General Partner and Investments formed the Partnership under the terms of
the Delaware LP Act and (a) the General Partner contributed, as an initial
capital contribution, $20 to the Partnership in exchange for 1 General Partner
Unit of the Partnership (the “Initial GP Unit”), and (b) Investments
contributed, as an initial capital contribution, $980 to the Partnership in
exchange for 1 Common Unit of the Partnership (the “Initial LP Unit”).

 

5.

The General Partner, Investments, Operating LLC and the Partnership became
Subsidiary Guarantors pursuant to the terms of the Indenture.

 



 

6.

APC, all of the Subsidiary Guarantors named in the Indenture, the General
Partner, Investments, Operating LLC and the Partnership executed and delivered
the Assumption and Indemnification Agreement.

C.           Concurrently with the consummation of the transactions contemplated
hereby and by the Assignment, each of the following actions shall occur in the
order specified in Section 2.12:

 

1.

APC will contribute, as an additional capital contribution, all of its right,
title and interest in and to the Assets, subject to the Permitted Liens, to
Operating LLC in exchange for its continued ownership of all of the Operating
LLC Interests and the right to be reimbursed the Preformation Expenditures.

 

2.

APC will contribute, as an additional capital contribution, all of its right,
title and interest in and to (a) 2.0% of the Operating LLC Interests, subject to
the Existing Liens, to the General Partner, and (b) 98.0% of the Operating LLC
Interests, subject to the Existing Liens, to Investments.

 

3.

The General Partner will contribute, as an additional capital contribution, all
of its right, title and interest in and to the Operating LLC Interests owned by
it, subject to the Existing Liens, to the Partnership in exchange for 227,231
General Partner Units of the Partnership, which, together with the Initial GP
Unit, represent a 2.0% General Partner Interest in the Partnership.

 

4.

Investments will contribute, as an additional capital contribution, all of its
right, title and interest in and to the Operating LLC Interests owned by it,
subject to the Existing Liens, to the Partnership in exchange for 5,131,958
Common Units of the Partnership, which, together with the Initial LP Unit,
represent a 45.2% Limited Partner Interest in the Partnership.

 

5.

In connection with the Partnership’s private placement of Common Units (the
“Offering”), the Initial Private Purchasers, pursuant to the terms of the
Purchase Agreement, will contribute, as capital contributions, $100,000,000 in
cash to the Partnership in exchange for 6,002,408 Common Units of the
Partnership, representing, in the aggregate, a 52.8% Limited Partner Interest in
the Partnership.

 

6.

The Partnership will enter into a $150,000,000 revolving credit facility with
Société Générale as Administrative Agent and Issuing Lender (the “Revolving
Credit Facility”).

 

7.

The proceeds of the Offering and the Revolving Credit Facility will, to the
extent necessary, be applied by the Partnership to (a) pay up to eighty percent
(80%) of all organization, syndication and transaction costs and expenses
incurred or assumed by the Partnership and APC in connection with all of the
transactions contemplated by this Agreement, the Purchase Agreement and the
Partnership Agreement (including, without limitation, the fee of the placement
agent and loan commitment and origination costs, expenses and fees and certain
hedging costs) and the transactions contemplated hereby and thereby, which
costs, fees and

 

2



expenses are estimated to be $10,245,000 in the aggregate, and (b) refinance,
pay-off and retire the Existing Indebtedness to the extent assumed hereby by the
Partnership and Operating LLC and reimburse APC for certain Preformation
Expenditures, which amount is estimated to be $147,255,000.

 

8.

The organizational documents of the Parties shall be amended and restated as
necessary to reflect the matters set forth above and as otherwise contemplated
by this Agreement.

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Terms.

The following defined terms shall have the meanings given below:

“Agreement” means this Contribution, Conveyance and Assumption Agreement.

“Affiliates” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“APC” has the meaning set forth in the opening paragraph of this Agreement.

“Assets” means the assets listed on Exhibit A hereto and as described in the
Assignment with respect thereto.

“Assignment” means one or more Assignment and Assumption Agreement and Bill of
Sale substantially in the form attached as Exhibit B.

“Assumed Liabilities” has the meaning set forth in Section 2.8.

“Assumption and Indemnification Agreement” means that certain Assumption and
Indemnification Agreement dated as of May 22, 2007 by and among APC, the
Subsidiary Guarantors named in the Indenture, the General Partner, Investments,
Operating LLC and the Partnership.

“Common Units” has the meaning set forth in the Partnership Agreement.

“Conflicts Committee” means the Conflicts Committee of the General Partner.

“Defensible Title” to an Asset means such title of the Operating LLC that, that
(i) is free from reasonable doubt to the end that a prudent purchaser engaged in
the business of the

 

3



ownership, development and operation of producing oil and gas properties, with
knowledge of all of the facts and their legal bearing, would be willing to
accept and pay full value for the Asset; (ii) is deducible of record from the
records of the applicable county; (iii) as to each of the leases, units or wells
described in Exhibit A, entitles or obligates Operating LLC, as APC’s successor
in title, to receive not less than the Net Revenue Interest of production and
bear not greater than the Working Interest share of costs and expenses with
respect to such leases, units or well in Exhibit A; and (iv) is free and clear
of Liens and material encumbrances and defects, except for Permitted Liens.

“Delaware LLC Act” has the meaning set forth in the Recitals of this Agreement.

“Delaware LP Act” has the meaning set forth in the Recitals of this Agreement.

“Effective Date” means May 25, 2007.

“Effective Time” means 12:01 a.m. San Antonio, Texas time onMay 25, 2007.

“Environmental Laws” has the meaning set forth in the Omnibus Agreement.

“Existing Credit Facility” means that certain Loan Agreement, dated as of
October 28, 2004, by and among APC, the subsidiaries of APC signatory thereto,
the lenders signatory thereto and Wells Fargo Foothill, Inc., as the Arranger
and the Administrative Agent, as amended.

“Existing Indebtedness” means APC’s payment obligations and indebtedness under
the Senior Notes and the Existing Credit Facility.

“Existing Liens” shall mean the Liens granted pursuant to the Indenture and the
Existing Credit Facility.

“General Partner” has the meaning set forth in the opening paragraph of this
Agreement.

“General Partner Interest” has the meaning set forth in the Partnership
Agreement.

“General Partner Units” has the meaning set forth in the Partnership Agreement.

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any public, governmental, or regulatory body, agency, department,
commission, board, bureau, or other authority or instrumentality (domestic or
foreign).

“Guarantors” shall have the meaning set forth in the Existing Credit Facility.

“Indemnified Party” means either the Partnership Group or APC, as the case may
be, each in its capacity as a party entitled to indemnification in accordance
with Article III.

“Indemnifying Party” means either the Partnership Group or APC, as the case may
be, each in its capacity as a party from whom indemnification may be required in
accordance with Article III.

“Initial GP Unit” has the meaning set forth in the Recitals of this Agreement.

 

4



“Initial LP Unit” has the meaning set forth in the Recitals of this Agreement.

“Initial Private Purchasers” means each Person named as a purchaser in the
Purchase Agreement who purchases Common Units pursuant thereto.

“Indenture” means that certain Indenture dated as of October 28, 2004 among APC,
the Subsidiary Guarantors named therein and U.S. Bank National Association as
Trustee, as amended and supplemented.

“Investments” has the meaning set forth in the opening paragraph of this
Agreement.

“Laws” has the meaning set forth in the Omnibus Agreement.

“Liens” means mortgages, charges, pledges, liens (statutory or other), security
interests, hypothecations, assignments for security, claims, or preferences or
priorities or other encumbrances or similar agreements or preferential
agreements of any kind or nature whatsoever serving to provide security for any
obligations whether or not filed, recorded or otherwise perfected under
applicable law upon or with respect to any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, and any right-of-way,
easement, encroachment, burden, restriction, or encumbrance of any kind.

“Limited Partner Interest” has the meaning set forth in the Partnership
Agreement.

“Losses” shall have the meaning set forth in Section 3.1.

“Net Revenue Interest” (expressed in a percentage) means the proportionate share
of the production of oil, gas and other hydrocarbons produced from an oil, gas
and mineral lease, well or unit, as the case may be, to which the Operating LLC
is entitled after deduction of all royalties, overriding royalty interests,
production payments and other burdens on or payments out of production.

“Offering” has the meaning set forth in the Recitals of this Agreement.

“Omnibus Agreement” means the Omnibus Agreement dated as of the date hereof,
among APC, the General Partner, Operating LLC and the Partnership.

“Operating LLC” has the meaning set forth in the opening paragraph of this
Agreement.

“Operating LLC Interests” has the meaning set forth in the Recitals of this
Agreement.

“Ordinary Course of Business” means an action taken by a Person if that action:
(a)   is consistent in nature, scope and magnitude with the past practices of
such Person and is taken in the ordinary course of the normal, day-to-day
operations of such Person; (b) does not require authorization by the board of
directors or shareholders of such Person (or by any Person or group of Persons
exercising similar authority) and does not require any other separate or special
authorization of any nature; and (c)  is similar in nature, scope and magnitude
to actions customarily taken, without any separate or special authorization, in
the ordinary course of the

 

5



normal, day-to-day operations of other Persons that are in the same line of
business as such Person.

“Party” or “Parties” has the meaning set forth in the opening paragraph of this
Agreement.

“Partnership” has the meaning set forth in the opening paragraph of this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended, supplemented or
restated from time to time.

“Partnership Group” means the General Partner, the Partnership, Investments, the
Operating LLC and all of their respective Subsidiaries.

“Permitted Liens” means:

(i)           Liens for Taxes that are not yet delinquent or which are being
contested in good faith;

(ii)          normal and customary Liens of co-owners under operating
agreements, unitization agreements, and pooling orders relating to the
Properties which Liens do not secure amounts past due;

(iii)         any prohibitions or restrictions similar to those contained in
Article VIII.D of the A.A.P.L. Form 610 1982 Model Form Operating Agreement and
any contribution obligations under provisions similar to Article VII.B of such
Model Form Operating Agreement;

(iv)         mechanic’s and materialmen’s Liens relating to the Assets, which
obligations are not yet due;

(v)          Liens in the ordinary course of business consisting of minor
defects and irregularities in title or other restrictions (whether created by or
arising out of joint operating agreements, farm-out agreements, leases and
assignments, contracts for purchases of Hydrocarbons or similar agreements, or
otherwise in the ordinary course of business) that are of the nature customarily
accepted by prudent purchasers of oil and gas properties and that do not
materially adversely affect the value of any Asset encumbered thereby if the net
cumulative effect of the foregoing does not operate to reduce the Net Revenue
Interests of any of the Assets to less than the Net Revenue Interest set forth
in Exhibit A or increase the Working Interest of any of the Properties to more
than the Working Interest set forth in Exhibit A;

(vi)         all licenses, rights of way and other similar contracts, approvals
and consents required to be obtained from Governmental Entities that are lessors
under leases forming a part of the Assets (or who administer such leases on
behalf of such lessors) which are customarily obtained post-closing if the net
cumulative effect of such licenses, rights of way and other similar contracts,
approvals and consents does not operate to

 

6



reduce the Net Revenue Interests of any of the Assets to less than the Net
Revenue Interest set forth in Exhibit A or increase the Working Interest of any
of the Properties to more than the Working Interest set forth in Exhibit A;

(vii)       conventional rights of reassignment normally actuated by an intent
to abandon or release a lease and requiring notice to the holders of such
rights;

(viii)      lessors’ royalties, overriding royalties, other royalty interests,
reversionary interests and similar burdens if the net cumulative effect of such
burdens does not operate to reduce the Net Revenue Interests of any of the
Assets to less than the Net Revenue Interest set forth in Exhibit A;

(ix)         the terms and conditions of any leases identified on Exhibit A if
the net cumulative effect of such terms and conditions does not operate to
reduce the Net Revenue Interests of any of the Assets to less than the Net
Revenue Interest set forth in Exhibit A or increase the Working Interest of any
of the Assets to more than the Working Interest set forth in Exhibit A;

(x)          easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, or the like;
and easements for streets, alleys, highways, pipelines, telephone lines, power
lines, railways and other easements, and rights-of-way, on, over or in respect
of any of the Assets to the extent that they do not interfere with the operation
of the Assets as they were being operated as of the Effective Time; and

 

(xi)

Existing Liens.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Preformation Expenditures” means capital expenditures incurred by APC with
respect to the Assets prior to the Effective Time and organization and
syndication costs incurred in connection with the transactions contemplated by
this Agreement, the Purchase Agreement and the Partnership Agreement, all as
defined in Treas. Reg. § 1.707-4(d).

“Purchase Agreement” means that certain Purchase Agreement dated as of the date
hereof among the Partnership and the Initial Private Purchasers signatories
thereto.

“Reserved and Excluded Properties” has the meaning set forth in the Assignment.

“Retained Liabilities” has the meaning set forth in Section 2.9.

“Revolving Credit Facility” has the meaning set forth in the Recitals to this
Agreement.

“Senior Notes” means APC’s $125 million Floating Rate Senior Secured Notes due
2009.

“Subsidiary Guarantors” shall have the meaning set forth in the Indenture.

 

7



“Tax” has the meaning set forth in the Omnibus Agreement.

“TBOC” has the meaning set forth in the Recitals to this Agreement.

“Transaction Documents” has the meaning set forth in the Purchase Agreement.

“Working Interest” (expressed in a percentage) shall mean with respect to a
particular oil, gas and mineral lease, well, or unit, as the case may be, the
Operating LLC’s share of the cost of exploration, development and production of
oil, gas and other minerals produced from or attributable to such oil and gas
lease, well or unit.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Section 2.1 Contribution of Assets by APC to Operating LLC.

APC hereby grants, contributes, bargains, conveys, assigns, transfers, sets over
and delivers to Operating LLC, its successors and assigns, for its own use
forever, all of APC’s right, title and interest in and to the Assets subject to
Permitted Liens, as shall be further evidenced by the execution and delivery of
the Assignment, as an additional capital contribution in exchange for (a) all of
the Operating LLC Interests, and (b) the right to be reimbursed the Preformation
Expenditures, and Operating LLC hereby accepts such capital contribution.

Section 2.2 Contribution of Operating LLC Interests by APC to General Partner.

APC hereby grants, contributes, bargains, conveys, assigns, transfers, sets over
and delivers to the General Partner, its successors and assigns, for its own use
forever, all of APC’s right, title and interest in and to 2.0% of the Operating
LLC Interests owned by APC, subject to the Existing Liens, as an additional
capital contribution, and the General Partner hereby accepts such additional
capital contribution.

Section 2.3 Contribution of Operating LLC Interests by APC to Investments.

APC hereby grants, contributes, bargains, conveys, assigns, transfers, sets over
and delivers to Investments, its successors and assigns, for its own use
forever, all of APC’s right, title and interest in and to 98.0% of the Operating
LLC Interests owned by APC, subject to the Existing Liens, immediately before
the transaction described in Section 2.2, as an additional capital contribution,
and Investments hereby accepts such additional capital contribution.

Section 2.4 Contribution of Operating LLC Interests by the General Partner to
the Partnership.

The General Partner hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and
assigns, for its own use forever, all of the General Partner’s right, title and
interest in and to all of the Operating LLC Interests owned by the General
Partner, subject to the Existing Liens, as an additional capital contribution,
in exchange for 227,231 General Partner Units of the Partnership, which together
with the Initial GP Unit represent a 2.0% General Partner Interest in the
Partnership. The Partnership hereby accepts and acknowledges receipt of such
additional capital contribution.

 

8



Section 2.5 Contribution of Operating LLC Interests by Investments to the
Partnership.

Investments hereby grants, contributes, bargains, conveys, assigns, transfers,
sets over and delivers to the Partnership, its successors and assigns, for its
own use forever, all of its right, title and interest in and to all of the
Operating LLC Interests owned by Investments, subject to the Existing Liens, as
an additional capital contribution, in exchange for 5,131,958 Common Units of
the Partnership, which together with the Initial LP Unit represent a 45.2%
Limited Partner Interest in the Partnership. The Partnership hereby accepts and
acknowledges receipt of such additional capital contribution.

Section 2.6 Initial Private Purchasers Cash Contributions.

The Parties hereby acknowledge the receipt by the Partnership of cash capital
contributions to the Partnership by the Initial Private Purchasers in the gross
amount of $100,000,000 in exchange for 6,002,408 Common Units of the Partnership
representing, in the aggregate, a 52.8% Limited Partner Interest in the
Partnership, and the Partnership hereby accepts and acknowledges receipt of such
capital contributions.

Section 2.7 Proceeds from Revolving Credit Facility.

The Parties hereby acknowledge the receipt by the Partnership of $35,000,000 in
loan proceeds in connection with a borrowing under the Revolving Credit
Facility.

Section 2.8 Assumption of Liabilities.

Upon and after the Effective Time, except for the Retained Liabilities,
Operating LLC and the Partnership, jointly and severally, do hereby agree to
assume and perform all the rights, duties, obligations and liabilities of
ownership and operation of the Assets including, without limitation: (a) all of
the liabilities and obligations of APC with respect to or relating in any manner
to the Existing Indebtedness; (b) all of the express and implied obligations and
covenants first arising at or after the Effective Time under the terms of any
leases, contracts, or instruments including, without limitation, orders, to
which the Assets are subject; (c) responsibility for all royalties, overriding
royalties, production payments, net profits obligations, rentals, shut-in
payments and other burdens or encumbrances to which the Assets are subject first
arising at or after the Effective Time; (d) responsibility for compliance with
all applicable Laws pertaining to the Assets, and the procurement and
maintenance of all permits required by public authorities in connection with the
Assets at or after the Effective Time; and (e) responsibility for any Taxes
(including applicable penalties and interest) for which the Partnership Group
has agreed to be responsible pursuant to Section 2.2 of the Omnibus Agreement.
The rights, duties, obligations and liabilities assumed by Operating LLC and the
Partnership pursuant to this Section 2.8 shall be referred to as the “Assumed
Liabilities”.

Section 2.9 Retained Liabilities.

Except for the Assumed Liabilities, and subject to and without limitation of the
Partnership Group’s indemnification obligations pursuant to the Omnibus
Agreement or hereunder, APC shall retain and remain responsible after the
Effective Time for all costs, expenses and liabilities incurred in connection
with (i) the ownership or operation of the Assets

 

9



for all periods before the Effective Time, including, without limitation,
(a) all of the express and implied obligations and covenants arising before the
Effective Time under the terms of any leases, contracts, or instruments,
including without limitation, orders, to which the Assets are subject;
(b) responsibility for all royalties, overriding royalties, production payments,
net profits obligations, rentals, shut-in payments and other burdens or
encumbrances to which the Assets are subject arising before the Effective Time;
(c) responsibility for the failure to comply with all applicable Laws (other
than Environmental Laws) pertaining to the Assets for all periods before the
Effective Time; (d) responsibility for any Taxes (including applicable penalties
and interest) for which the Partnership Group has not agreed to be responsible
pursuant to Section 2.2 of the Omnibus Agreement; (e) responsibility for Covered
Environmental Losses for which APC has agreed to be responsible pursuant to
Section 2.1(a) of the Omnibus Agreement; and (f) subject to the limitation set
forth in Section 2.3 of the Omnibus Agreement, the condition of the Assets
before the Effective Time, and (ii) the Reserved and Excluded Properties. All of
the foregoing liabilities retained by APC pursuant to this Section 2.9 shall be
referred to as the “Retained Liabilities”.

Section 2.10 Assumption and Payment of Transaction Expenditures.

To the extent not incurred directly by the Partnership, the Partnership hereby
assumes and agrees to pay all of the costs, expenses, fees and other liabilities
incurred by the Parties (other than the Partnership) that are described in the
next succeeding sentence. The Parties hereby acknowledge the payment by the
Partnership of an aggregate amount of $10,245,000 in satisfaction of all
organization, syndication and transaction costs and expenses incurred or assumed
by the Partnership in connection with all of the transactions contemplated by
this Agreement, the Purchase Agreement, the Partnership Agreement and all other
documents and instruments referenced or contemplated hereby or thereby
(including, without limitation, the fee of the placement agent and loan
commitment and origination costs, expenses and fees).

Section 2.11 Certain Distributions.

The Parties hereby acknowledge that immediately following the consummation of
the preceding transactions described in this Article II, a cash distribution in
the aggregate amount of $7,044,064 has been made by the Partnership to the
General Partner and Investments, in proportion to their respective interests in
the Partnership, and from the General Partner and Investments to APC, all of
which is in reimbursement of the Preformation Expenditures.

Section 2.12 Ordering Rules.

Each of the Parties to whom a contribution has been made pursuant to Sections
2.2 through 2.5 hereby agrees to and does, successively, assume the obligation
of Operating LLC to reimburse the Preformation Expenditures of APC. Each of the
transactions described in Sections 2.1 through 2.3 shall be deemed to have
occurred successively, in the order stated. The transactions described in
Sections 2.4 through 2.6 shall be deemed to have occurred simultaneously,
immediately following consummation of the transactions described in Sections 2.1
through 2.3.

 

10



ARTICLE III

INDEMNIFICATION

Section 3.1 Indemnification for Assumed Liabilities. The Partnership Group shall
indemnify, defend and hold harmless APC from and against any and all losses,
liabilities, claims, obligations, deficiencies, demands, judgments, damages,
interest, fines, penalties, claims, suits, actions, causes of action,
assessments, awards, costs and expenses claims, losses and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent
(collectively, “Losses”), suffered by APC by reason of, or arising out of, or in
connection with, the Assumed Liabilities; provided, that APC shall not be
entitled to be indemnified for Losses to the extent caused by gross negligence,
bad faith or fraud or willful misconduct of APC or any of its Affiliates (other
than the Partnership Group) or for Losses suffered by the APC by reason of, or
arising out of, or in connection with, the Retained Liabilities. All
indemnification obligations in this Section 3.1 shall terminate on the fourth
anniversary of the Effective Date.

Section 3.2 Indemnification for Retained Liabilities. APC shall indemnify,
defend and hold harmless the Partnership Group from and against any and all
Losses suffered by the Partnership Group by reason of, or arising out of, or in
connection with, the Retained Liabilities and from and against any and all
Losses suffered or incurred by the Partnership Group by reason of, or arising
out of, or in connection with, the failure to convey Defensible Title to the
Assets to the Operating LLC subject only to the Permitted Liens; provided that
the Partnership Group shall not be entitled to be indemnified for Losses
pursuant to this Section 3.2 to the extent caused by gross negligence, bad faith
or fraud or willful misconduct of any member of the Partnership Group, other
than any member of the Partnership Group that is controlled by APC.

Section 3.3 Indemnification Procedures.

(a)          The Indemnified Party agrees that within a reasonable period of
time after it becomes aware of facts giving rise to a claim for indemnification
pursuant to this Article III, it will provide notice thereof in writing to the
Indemnifying Party specifying the nature of and specific basis for such claim;
provided, however, that (i) the Indemnified Party shall not submit claims more
frequently than once a calendar quarter (or twice in the case of the last
calendar quarter prior to the expiration of the applicable indemnity coverage
under this Agreement) and (ii) the omission to so notify the Indemnifying Party
shall not relieve it from any liability which it may have to the Indemnified
Party unless and to the extent the Indemnifying Party did not otherwise learn of
such action and such failure results in the forfeiture by the Indemnifying Party
of substantial rights and defenses.

(b)          The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification set forth
in this Article III, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Indemnified Party (with
the concurrence of the Conflicts

 

11



Committee in the case of the Partnership Group) unless it includes a full
release of the Indemnified Party from such matter or issues, as the case may be.

(c)          The Indemnified Party agrees to cooperate fully with the
Indemnifying Party with respect to all aspects of the defense of any claims
covered by the indemnification set forth in this Article III, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the names of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records and other information furnished by the Indemnified Party pursuant
to this Section 3.3. In no event shall the obligation of the Indemnified Party
to cooperate with the Indemnifying Party as set forth in the immediately
preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article III; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense. The Indemnifying
Party agrees to keep any such counsel hired by the Indemnified Party reasonably
informed as to the status of any such defense, but the Indemnifying Party shall
have the right to retain sole control over such defense.

(d)          In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party, and such correlative insurance
benefit shall be net of any incremental insurance premium that becomes due and
payable by the Indemnified Party as a result of such claim, (ii) the amount of
tax benefits received by the Indemnified Party with respect to such loss, cost,
damage or expense and (iii) all amounts recovered by the Indemnified Party under
contractual indemnities from third Persons.

ARTICLE IV

TITLE MATTERS

Section 4.1 Encumbrances.

 

(a)

Except to the extent provided in any other document executed in connection with
this Agreement or the Offering, the contribution and conveyance (by operation of
law or otherwise) of the Assets pursuant to this Agreement are made expressly
subject to all Permitted Liens and the Existing Liens to the extent the same are
valid and enforceable and affect the Assets.

 

(b)

To the extent that certain jurisdictions in which the Assets are located may
require that documents be recorded in order to evidence the transfers of title
reflected in

 

12



this Agreement, then the provisions set forth in Section 4.1(a) immediately
above shall also be applicable to the conveyances under such documents.

Section 4.2 Disclaimer of Warranties; Subrogation.

 

(a)

EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES ACKNOWLEDGE AND
AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH SUCH PARTY
SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (A)
THE VALUE, NATURE, QUALITY OR CONDITION OF THE ASSETS INCLUDING THE WATER, SOIL,
GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS GENERALLY OR INCLUDING THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE ASSETS, (B) THE
INCOME TO BE DERIVED FROM THE ASSETS, (C) THE SUITABILITY OF THE ASSETS FOR ANY
AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF
OR BY THE ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS. EXCEPT TO THE
EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH
THIS AGREEMENT OR THE OFFERING, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS
HAD THE OPPORTUNITY TO INSPECT THE RESPECTIVE ASSETS, AND EACH IS RELYING SOLELY
ON ITS OWN INVESTIGATION OF THE RESPECTIVE ASSETS AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES. EXCEPT TO THE EXTENT PROVIDED
IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR
THE OFFERING, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL
OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT
PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE OFFERING, EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT TO
THE MAXIMUM EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF THE ASSETS AS PROVIDED
FOR HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE
ASSETS ARE CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF

 

13



THE MATTERS CONTAINED IN THIS SECTION. THIS SECTION SHALL SURVIVE SUCH
CONTRIBUTION AND CONVEYANCE OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS
OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND
ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS
THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE,
EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING.

 

(b)

The contributions of the Assets made under this Agreement are made with full
rights of substitution and subrogation of the respective Parties receiving such
contributions, and all persons claiming by, through and under such Parties, to
the extent assignable, in and to all covenants and warranties by the
predecessors-in-title of the Parties contributing the Assets, and with full
subrogation of all rights accruing under applicable statutes of limitation and
all rights of action of warranty against all former owners of the Assets.

 

(c)

Each of the Parties agrees that the disclaimers contained in this Section 4.2
are “conspicuous” disclaimers. Any covenants implied by statute or law by the
use of the words “grant,” “contribute,” “distribute,” “convey,” “bargain,”
“assign,” “transfer,” “deliver” or “set over” or any of them or any other words
used in this Agreement are hereby expressly disclaimed, waived or negated.

 

(d)

Each of the Parties hereby waives compliance with any applicable bulk sales law
or any similar law in any applicable jurisdiction in respect of the transactions
contemplated by this Agreement.

ARTICLE V

FURTHER ASSURANCES; ELLENBURGER MATTERS

Section 5.1 Further Assurance.

From time to time after the date hereof, and without any further consideration
the Parties agree to execute, acknowledge and deliver all such additional deeds,
assignments, bills of sale, conveyances, instruments, notices, releases,
acquittances and other documents, and will do all such other acts and things,
all in accordance with applicable law, as may be necessary or appropriate (a)
more fully to assure that the applicable Parties own all of the properties,
rights, titles, interests, estates, remedies, powers and privileges granted by
this Agreement, or which are intended to be so granted, or (b) more fully and
effectively to vest in the applicable Parties and their respective successors
and assigns beneficial and record title to the interests contributed and
assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.

 

14



Section 5.2 Ellenburger Matters.

APC agrees that neither it nor any of its successors or assigns will complete,
or participate in the completion of, a well in the Ellenburger formation within
the same fault block within which the Devon Energy Production G. T. Hall 31-1
well is completed. The Devon Energy Production G. T. Hall 31-1 well is located
660’ FSEL in Section 31, S.F. #7688, L.F. Freeman, Original Grantee, Ward
County, Texas. The Ellenburger formation being the stratigraphic equivalent to
15.906’ – 15,252’ from the Compensation Neutron Log of the Tenneco Oil Co. Hall
31-1.

ARTICLE VI

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II or Article III of this Agreement shall be operative
or have any effect until the Effective Time, at which time all the provisions of
Article II and Article III of this Agreement shall be effective and operative
without further action by any Party.

ARTICLE VII

MISCELLANEOUS

Section 7.1Costs.

Except as provided in the Omnibus Agreement (with respect to indemnification for
certain liabilities, including certain Tax payments), the Partnership shall pay
all expenses, fees and costs, including sales, use and similar taxes arising out
of the contributions, conveyances and deliveries to be made hereunder, and shall
pay all documentary, filing, recording, transfer, deed and conveyance taxes and
fees required in connection therewith. In addition, the Partnership shall be
responsible for all costs, liabilities and expenses (including court costs and
reasonable attorneys’ fees) incurred in connection with the implementation of
any conveyance or delivery by APC pursuant to its obligations under Article V of
this Agreement.

Section 7.2 Headings; References; Interpretation.

All Article and Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof. The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, and not to any particular provision of this Agreement. All references
herein to Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement, respectively. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The terms
“include,” “includes,” “including” or words of like import shall be deemed to be
followed by the words “without limitation.”

Section 7.3 Successors and Assigns.

 

15



The Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.

Section 7.4 No Third Party Rights.

The provisions of this Agreement are intended to bind the parties signatory
hereto as to each other and are not intended to and do not create rights in any
other person or confer upon any other person any benefits, rights or remedies
and no person is or is intended to be a third party beneficiary of any of the
provisions of this Agreement.

Section 7.5 Counterparts.

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one agreement binding on the Parties.

Section 7.6 Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Texas, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state. Each party hereby submits to the jurisdiction of the state and
federal courts in the State of Texas and to venue in Texas.

Section 7.7 Severability.

If any of the provisions of this Agreement are held by any court of competent
jurisdiction to contravene, or to be invalid under, the laws of any political
body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement. Instead, this Agreement
shall be construed as if it did not contain the particular provision or
provisions held to be invalid, and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.

Section 7.8 Amendment or Modification.

This Agreement may be amended or modified from time to time only by the written
agreement of all the Parties.

Section 7.9 Integration.

This Agreement and the instruments referenced herein supersede all previous
understandings or agreements among the Parties, whether oral or written, with
respect to its subject matter. This document and such instruments contain the
entire understanding of the Parties. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties after the date of this Agreement.

Section 7.10 Bill of Sale; Assignment.

 

16



To the extent required and permitted by applicable law, this Agreement shall
also constitute a “bill of sale” or “assignment” of the assets and interests
referenced herein; provided that in such event, as regards the Assets, any
conflict between this Agreement and the Assignment shall be construed in favor
of this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

17



IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

APC

 

ABRAXAS PETROLEUM CORPORATION

 

 

By:

/s/ Chris E. Williford

Name: Chris E. Williford

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

GENERAL PARTNER

 

ABRAXAS GENERAL PARTNER, LLC

 

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

 

PARTNERSHIP

 

ABRAXAS ENERGY PARTNERS, L.P.

 

By: Abraxas General Partner, LLC,

its General Partner

 

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

INVESTMENTS

 

ABRAXAS ENERGY INVESTMENTS, LLC

 

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

 

 

[Signature Page to Contribution. Agreement]



OPERATING LLC

 

ABRAXAS OPERATING, LLC

 

 

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

 

[Signature Page to Contribution. Agreement]

 

 

 